J-S56039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LEWIS BENTLEY                              :
                                               :
                       Appellant               :    No. 713 EDA 2020

             Appeal from the PCRA Order Entered February 7, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0408841-2006,
                           CP-51-CR-0807031-2006

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LEWIS BENTLEY                              :
                                               :
                       Appellant               :    No. 714 EDA 2020

             Appeal from the PCRA Order Entered February 7, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0408841-2006,
                           CP-51-CR-0807031-2006


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                      FILED: DECEMBER 31, 2020

        Lewis Bentley (Bentley) appeals from the February 7, 2020 order of the

Court of Common Pleas of Philadelphia County (PCRA court) dismissing his

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S56039-20


third petition pursuant to the Post-Conviction Relief Act1 as untimely.          We

affirm.

        In 2007, Bentley was convicted in the above-captioned cases of murder,

aggravated assault and related offenses.          The convictions arose from two

shootings over the course of several days. On February 15, 2008, he was

sentenced to an aggregate term of life imprisonment followed by 5 to 10 years’

imprisonment. This court affirmed the judgment of sentence on October 2,

2009, and on March 16, 2010, our Supreme Court denied allocatur.

Commonwealth v. Bentley, 2127 EDA 2008 (Pa. Super. Oct. 2, 2009)

(unpublished memorandum), allocatur denied, 653 EAL 2009 (Pa. March 16,

2010). Bentley did not seek review by the United States Supreme Court.

        Bentley filed a timely first PCRA petition on March 2, 2011. The PCRA

court dismissed the petition without a hearing on March 8, 2013. This court

affirmed    the    dismissal    and    Bentley   did   not   seek   further   review.

Commonwealth v. Bentley, 831 EDA 2013 (Pa. Super. March 14, 2014)

(unpublished memorandum). Bentley filed a second petition on August 16,

2017, which the PCRA court again dismissed without a hearing. On August

28, 2018, this court affirmed. Commonwealth v. Bentley, 3970 EDA 2017

(Pa. Super. Aug. 28, 2018) (unpublished memorandum).                  We held that




____________________________________________


1
    42 Pa.C.S. §§ 9541-9546.


                                           -2-
J-S56039-20


Bentley had properly pled and proven an exception to the PCRA’s jurisdictional

time-bar, but that his claim for relief was meritless. Id. at *4.

       Bentley filed the instant PCRA petition, his third, on May 1, 2019. He

did not plead any exception to the PCRA’s jurisdictional time-bar in the

petition, but rather asserted that this petition was “timely filed” within one

year of the date that this court affirmed the denial of his second PCRA petition.

See Pro Se Petition for Post-Conviction Relief Act, 5/1/2019, at unnumbered

5. In response, the Commonwealth filed a motion to dismiss the petition as

untimely. The PCRA court issued a notice of intent to dismiss the petition

without a hearing under Pa.R.Crim.P. 907.             Bentley then filed a response

arguing that his petition was timely because the United States Supreme Court

denied certiorari in his case on May 21, 2018, and the instant petition was

filed within one year of that date.            On February 7, 2020, the PCRA court

dismissed the petition. Bentley timely appealed and he and the PCRA court

have complied with Pa. R.A.P. 1925.2

____________________________________________


2
  Bentley filed a single appeal containing the two above-captioned docket
numbers. On April 9, 2020, this court issued a rule to show cause why the
appeals should not be quashed for violation of Commonwealth v. Walker,
185 A.3d 969 (Pa. 2018). Bentley filed a response averring that he had been
unaware of the Walker decision. These cases were consolidated in the lower
court for trial and have been considered together during all subsequent
proceedings. When the PCRA court dismissed Bentley’s petition, it issued an
order containing both docket numbers and informing Bentley that he had 30
days to file “a Notice of Appeal” from the order. See Order, 2/7/2020.
Because Bentley was misinformed by the PCRA court that he could file a single
notice of appeal for both docket numbers, his non-compliance with Walker is



                                           -3-
J-S56039-20


       Before considering the merits of the PCRA petition, we must first

determine whether the petition is timely in accordance with the PCRA’s

jurisdictional time-bar.3 “A PCRA petition, including a second and subsequent

petition, shall be filed within one year of the date the underlying judgment

becomes final.”      Commonwealth v. Graves, 197 A.3d 1182, 1185 (Pa.

Super. 2018) (citation omitted); see also 42 Pa.C.S. § 9545(b)(1).         “[A]

judgment becomes final at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.” 42 Pa.C.S. § 9545(b)(3). Because the timeliness requirements of

the PCRA are jurisdictional, no court may consider the merits of an untimely

petition. Commonwealth v. Small, 238 A.3d 1267, 1280 (Pa. 2020).

       In his petition and response to the notice of intent to dismiss, Bentley

alleged that no exception to the jurisdictional time-bar is necessary because

the petition was filed within one year of two dates: August 28, 2018, when



____________________________________________


attributable to a breakdown in the operations of the court.      See
Commonwealth v. Stansbury, 219 A.3d 157, 160 (Pa. Super. 2019). Thus,
we decline to quash.

3
  When reviewing the denial of a PCRA petition, we consider “whether the
PCRA court’s determination is supported by the record and free from legal
error.” Commonwealth v. Mitchell, 141 A.3d 1277, 1283–1284 (Pa. 2016)
(internal quotation marks and citation omitted). Whether a PCRA petition is
timely filed is a question of law over which our standard of review is de novo
and our scope of review is plenary. Commonwealth v. Taylor, 65 A.3d 462,
468 (Pa. Super. 2013) (citations omitted).

                                           -4-
J-S56039-20


this court affirmed the denial of his second PCRA petition, and May 21, 2018,

when the United States Supreme Court denied certiorari in his case.         This

latter date was related to Bentley’s petition for habeas corpus in federal court.

See Bentley v. Harlow, 2016 WL 1020857 (E.D. Pa. March 15, 2016)

(unreported memorandum).        There, the district court dismissed Bentley’s

petition without a hearing and declined to issue a certificate of appealability.
Id. at *10. The United States Court of Appeals for the Third Circuit denied

his application for a certificate of appealability, and the United States Supreme

Court denied certiorari. Bentley v. Superintendent Albion SCI, 2017 WL
5256220 (3rd Cir. 2017), cert. denied, 138 S. Ct. 2037 (U.S. May 21, 2018)

(table).

      Both of the dates that Bentley proposes as the date of “final judgment”

were, in fact, the conclusion of collateral review, not direct appeal

proceedings. The PCRA’s one-year timeliness requirement runs from the date

that a judgment of sentence becomes final on direct review, not from the

conclusion of any collateral proceedings.          42 Pa.C.S. § 9545(b)(3);

Commonwealth v. Callahan, 101 A.3d 118, 122 (Pa. Super. 2014) (“In

fixing the date upon which a judgment of sentence becomes final, the PCRA

does not refer to the conclusion of collateral review or the time for appealing

a collateral review determination.”). Collateral proceedings in state or federal

court do not extend the date on which a judgment of sentence becomes final

for PCRA purposes unless those proceedings resulted in reinstating appellate


                                      -5-
J-S56039-20


or trial rights. Bentley’s contention that his sentence became final in 2018 is

meritless.

      As noted supra, this court affirmed Bentley’s judgment of sentence on

October 2, 2009, and on March 16, 2010, our Supreme Court denied allocatur.

As a result, his sentence became final on June 14, 2010, when the period for

seeking further review by the United States Supreme Court expired.            42

Pa.C.S. § 9545(b)(3); U.S. Sup. Ct. R. 13 (stating that a petition for writ of

certiorari must be filed within 90 days after entry of judgment). Bentley’s

current petition, filed on May 1, 2019, is facially untimely and he must plead

and prove one of the exceptions to the PCRA’s timeliness requirements. 42

Pa.C.S. § 9545(b)(1)(i)-(iii). As Bentley has failed to plead any exception to

the jurisdictional time-bar, his petition is untimely and we lack jurisdiction to

consider the merits of his claims.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/20




                                      -6-